THE THIRTEENTH COURT OF APPEALS

                                    13-19-00484-CV


                     In the Estate of Roosevelt Green Sr., Deceased


                                 On Appeal from the
                       County Court of Matagorda County, Texas
                          Trial Court Cause No. PR18-0026


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 28, 2021